MEMORANDUM OPINION
                                          No. 04-12-00682-CV

                                      IN RE Maria RODRIGUEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: November 7, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 17, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2012-PC-03294, styled Maria Elena Rodriguez v. City of San Antonio,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding.
However, the order complained of was signed by the Honorable David A. Berchelmann, presiding judge of the 37th
Judicial District Court, Bexar County, Texas.